Title: From Thomas Jefferson to James Madison, 22 September 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Sep. 22. 07.
                        
                        I return you the papers which accompanied yours of yesterday. I think the case of Capt Hewes is merely a
                            case for a demand of indemnification from Gr. Br. and a proper acknolegement of the violation of jurisdiction. it would be
                            a very dangerous precedent for Congress to indemnify the individual.   I think it would be well for Smith to be furnished
                            with the declaration of mr Canning only taking care that it should not appear to have been furnished by us. Affectionate
                            salutations.
                        
                            Th: Jefferson
                            
                        
                    